The doctrine of joint adventure is a relatively new development in the courts of this country, and was not recognized as an entity at common law. The law of partnerships was the parent of this new concept, and the general principles which govern the parent have afforded courts the basis for the principles governing the offspring. Goss v. Lanin, 170 Iowa 57,152 N.W. 43; Sommerfield v. Flury, 198 Wis. 163, 223 N.W. 408; O.K.Boiler  Welding Co. v. Minnetonka Lumber Co., 103 Okla. 226,229 P. 1045; Finney v. Terrell, 276 S.W. (Tex.Civ.App.) 340; State ex rel. Ratliffe v. Superior Court, 108 Wash. 443,184 P. 348.
Keeping the origin of this doctrine in mind, and remembering that the joint adventure relationship is really nothing more than a partnership relationship confined to a single transaction, I find it impossible to recognize the existence of a joint adventure in the case at bar. The case of Rosenstrom v. NorthBend Stage Line, 154 Wash. 57, 280 P. 932, has been regarded by this court as the landmark case governing joint adventure relationship in this state, and the principles which it enunciates have been cited in practically all of the subsequent cases in which we have found ourselves confronted with the question. Those principles, predicated on partnership law, have been set forth in the majority opinion in Carboneau v.Peterson, 1 Wash. 2d 347, 95 P.2d 1043. To repeat, before this relationship may be found to exist it is necessary that there be (1) a contract, (2) a common purpose, (3) a community of interest, and (4) an equal right to a voice, accompanied by an equal right of control.
The majority opinion has sought to distinguish the case at bar from the Rosenstrom case. In the Rosenstrom case, two boy students found that they had left their locker keys at their respective homes, and they *Page 713 
proceeded in the car of one of the boys to get their keys. During the course of the trip, there was a wreck, and the passenger student sued the driver of the other car for damages. The defendant sought to impute the negligence of the student driver to the student passenger, on the ground that there had been a joint adventure. As the majority opinion indicates, this court rejected the contention that a joint adventure had existed, one of the principal reasons for our action having been the absence of a community of purpose and of interest.
The majority have quoted from the Rosenstrom case as follows:
"While each found himself in the same situation when he sought to open his locker, the situation did not present a community of interest. The one had no interest, as that term is understood in the law of joint adventure, in procuring the key of the other, and in going for them, their purpose was in no sense common or joint, but rather separate and independent."
In order to follow the holding in the Rosenstrom case, we should state as follows: While each found himself in the same situation in that he desired to go to Seattle, the situation did not present a community of interest. The one had no interest as that term is understood in the law of joint adventure in the object to be attained by the other. Their purpose was in no sense common or joint, but rather separate and independent. Respondent had no interest in the pleasure or vacation trip which appellant sought to enjoy in the city of Seattle. Appellant had no interest in the job to which respondent was returning. Common purpose means a common enterprise in which the parties are engaged.
The majority holds that,
"In the case at bar, on the other hand, the mutual purpose of the parties was to transport themselves *Page 714 
from one place to another as the sole and final objective of their joint undertaking."
That fact, however, does not constitute a joint adventure within the meaning of any of our former cases. It is a distinct departure from all of our holdings. It is a new conception of the doctrine of joint adventure to which I cannot give my assent. Hereafter, we must abandon all of our old cases and hold that a joint adventure is present at any time two or more people decide to make a journey, no matter what the individuals desire to accomplish during the trip or after reaching a common or different destination.
As for the additional reason for a distinction ascribed by the majority opinion, namely, that the sharing of expenses showed a mutual purpose and interest in effecting a material saving of expense, the case of Moen v. Zurich General Accident etc. Ins.Co., 3 Wash. 2d 347, 101 P.2d 323, refutes that reason. In the cited case, we stated:
"Appellant urges that the first requirement, the existence of a contract, is satisfied by the allegation of the oral agreement to pay a portion of the expenses of the trip in consideration for receiving transportation to Seattle; that the `community of interest' among the three persons was to get to their destination; and that their `common purpose' was to get there as cheaply as possible.
"After reading and considering together the several allegations pertinent to this issue, we are unable to find any statement which shows that the parties had a common purpose and community of interest which would meet the following definition inRosenstrom v. North Bend Stage Line, 154 Wash. 57,280 P. 932: . . ."
Therefore, the mere desire to save on the expenses of the trip was not such a common purpose as would satisfy the requirements of the joint adventure relationship, *Page 715 
but was merely a motivating factor which induced the parties to take the trip together.
Since the desire to save expenses was not enough to constitute a community of purpose and interest, and since taking the trip actually was the sole object or purpose of the parties, and since the parties had different purposes in going to Seattle, I am unable to reconcile the holding of the majority with the holding in the Rosenstrom case. It seems to me that the majority, in differentiating between the two cases, has attempted to establish a distinction without a difference.
For the reasons given, I dissent.
JEFFERS, J., concurs with SIMPSON, J.